Case 8:19-cv-01939-JLS-KES Document 20 Filed 11/10/20 Page 1 of 1 Page ID #:138



   1

   2

   3

   4

   5                                                                     JS-6
   6
                                  UNITED STATES DISTRICT COURT
   7
                                CENTRAL DISTRICT OF CALIFORNIA
   8

   9

  10   RYAN COULTER, an individual;
       LEVI MALNAR, an individual; and                   CASE NO.: 8:19-cv-01939-JLS-KES
  11   SHILOH MALNAR, an individual
                                                         District Judge: Hon. Josephine L. Staton
  12                            Plaintiffs,              Magistrate Judge: Hon. Karen E. Scott
                                                         Courtroom 10A
  13          v.
  14   HARPER CONTRACTING, INC., a                       ORDER ON JOINT STIPULATION
       Utah corporation; RULON HARPER                    FOR DISMISSAL OF ACTION
  15   CONSTRUCTION, INC., a Utah                        WITH PREJUDICE
       corporation; HARPER COMPANIES,
  16   an unknown business entity; and
       DOES 1 through 10, inclusive,
  17
                                Defendants.              Complaint Filed: June 21, 2019
  18                                                     Trial Date:   None
  19          NOW, THEREFORE, the Parties by and through their respective counsel having

  20   stipulated, and good cause appearing, it is ordered that:

  21          1.       The instant action is hereby dismissed with prejudice pursuant to Fed. Rule Civ.

  22   Proc. 41(a)(1)(A)(ii).

  23          IT IS SO ORDERED.
  24
                                                           JOSEPHINE L. STATON
  25   DATE: November 10, 2020                       ________________________________
  26
                                                          The Honorable Josephine L. Staton,
                                                          Judge of the U.S. District Court
  27

  28

                                                       1
                   ORDER ON JOINT STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
